                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



JOSEPH JOHN SHIPPS,

                                Plaintiff,

            v.                                         CASE NO. 19-3223-SAC

DAVID GROVES, et al.,

                                Defendants.


                      NOTICE AND ORDER TO SHOW CAUSE

      This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff, currently a prisoner in the Scott County Jail,

Benton, Missouri, proceeds pro se and in forma pauperis.

                             Nature of the Complaint

      The events in question took place during plaintiff’s detention

in the Cherokee County Jail, Columbus, Kansas. Plaintiff names Sheriff

David Groves, Deputy J. Click, Captain M. Tippie, and Deputy (FNU)

Duckett as defendants.

      In the sole count of the complaint, plaintiff alleges that on
October 10, 2019, a legal envelope was returned to him already opened.1

He states that defendant Click opened the envelope and directed

defendant Duckett to deliver it to plaintiff. Plaintiff seeks

injunctive relief in a pending Arkansas case due to the exposure of

private information, monetary compensation, and demotions for those

involved.

                                   Screening
      A federal court must conduct a preliminary review of any case

1 An attachment to the complaint shows that the envelope, addressed to the Benton
County Public Defender, was returned marked “Not Deliverable as Addressed / Unable
to Forward.” Doc. 1, Attach. p. 1.
in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48-49 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however, true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a
complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action
harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) dismissals. See

Key v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted).

Following those decisions, courts “look to the specific allegations

in the complaint to determine whether they plausibly support a legal

claim for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct much of it innocent,” then the

plaintiff   has   not   “nudged    [the]   claims   across   the   line   from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(citing Twombly at 1974).
                                  Discussion

     Plaintiff’s claim implicates the right of access to the courts.

“To state a claim for violation of the constitutional right to access

the courts, a prisoner ‘must demonstrate actual injury… -- that is,

that the prisoner ‘must demonstrate actual injury … -- that is, that

the prisoner was frustrated or impeded in his efforts to pursue a

nonfrivolous legal claim concerning his conviction or conditions of

confinement.’” Burnett v. Jones, 437 Fed. Appx. 736, 744 (10th Cir.
2011), quoting Gee v. Pacheco, 627 F.3d 1178, 1191 (10th Cir. 2010).

Here, because plaintiff has not identified any prejudice to his
Arkansas litigation as a result of the opened mail, his bare claim

does not state a violation of access to the courts. See Arney v.

Simmons, 26 F.Supp. 2d 1288, 1296 (D. Kan. 1998)(finding no

constitutional deprivation where plaintiffs had “made no showing of

prejudice to pending or contemplated litigation….”).

     Likewise, plaintiff fails to adequately allege the personal

participation of defendants Grove and Tippie. Plaintiff makes no

specific claim of involvement by Sheriff Grove, nor is there a claim

that he maintained a policy or custom that resulted in a constitutional

violation. Finally, his supervisory status alone does not give rise

to liability under § 1983. See Gallagher v. Shelton, 587 F.3d 1063,

1069 (10th Cir. 2009)(stating there must be an “affirmative link”

between the constitutional deprivation alleged and either the

supervisor’s participation or failure to supervise and train)(citing

Green v. Branson, 108 F.3d 1296, 1302 (10th Cir. 1997)). Defendant

Tippie responded to plaintiff’s grievance concerning the mail;

however, such participation does not state a ground for relief. The

denial of a grievance “without any connection to the violation of
constitutional rights alleged by the plaintiff, does not establish

personal participation under § 1983.” Gallagher v. Shelton, 587 F.3d

1063, 1069 (10th Cir. 2009)(citations omitted).

     Finally, plaintiff’s requests for relief are largely outside the

jurisdiction of the Court. His request for unspecified injunctive

relief in an Arkansas case cannot be granted in the District of Kansas

and instead must be sought in the appropriate court. Next, the Court

has no authority to grant the employment demotions sought by
plaintiff. See, e.g., Nicholas v. Hunter, 228 F. App’x 139, 141 (3rd

Cir. 2007)(“The remaining relief requested is not available as the
District Court lacks authority to order a federal investigation and

prosecution of the defendants or the termination of their

employment.”); Goulette v. Warren, 2006 WL 1582386, at n. 1 (W.D.N.C.

Jun. 1, 2006)(stating that even if plaintiff prevailed in this case,

the Court would not have the authority to order the termination of

the defendant’s employment).

                         Order to Show Cause

     For the reasons set forth, the Court will direct plaintiff to

show cause why this matter should not be dismissed for failure to state

a claim for relief. The failure to file a timely response may result

in the dismissal of this matter without additional notice.

     IT IS, THEREFORE, BY THE COURT ORDERED that on or before January

21, 2020, plaintiff shall show cause why this matter should not be

dismissed for failure to state a claim for relief.

     IT IS SO ORDERED.

     DATED:   This 20th day of December, 2020, at Topeka, Kansas.




                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. Senior District Judge
